          Case 1:19-cv-06146-ER Document 28 Filed 08/28/19 Page 1 of 2


                                  RADICE LAW FIRM, P.C.
                                       475 Wall Street
                                     Princeton, NJ 08540
                                    Phone: (646) 245-8502
                                     Fax: (609) 385-0745



                                         August 28, 2019


VIA ECF


The Honorable Edgardo Ramos
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    Invictus Hyperion v. Menlo, Inc., No. 1:19-cv-06146


Dear Judge Ramos:

        Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule 7.1(d), Defendant Menlo, Inc.
hereby moves to extend the time for it to answer, move, or otherwise respond to the Complaint
filed by Invictus Hyperion in this action up to and including October 28, 2019 in order to pursue
early settlement of this case. Invictus Hyperion does not object to this request. In support of its
motion, Defendant states as follows:

         1.    Plaintiff, Invictus Hyperion, filed its Complaint on July 1, 2019 (ECF No. 1);
         2.    Defendant, Menlo, Inc., was served July 15, 2019;
         3.    On August 20, 2018, Defendant moved to extend its time to answer until August
28, 2019 (ECF No. 26) and Defendant’s motion was granted by this Honorable Court on August
22, 2019 (ECF No. 27).
         4.    Since that time, defense counsel has conferred with Defendant Matt Nolan who
has agreed to waive service in this case. It is anticipated that Menlo Caymen will also waive
service, which would provide them until October 28, 2019 to answer or otherwise plead.
         5.    Defendants wish to answer on behalf of all served and waived Defendants together
and counsel for Invictus Hyperion does not object to this request.
         6.    Additionally, the parties wish to pursue early settlement of this case and would
like to schedule a settlement conference before your honor or his magistrate.
         7.    As a result, and for good cause shown, Defendant respectfully requests that this
Honorable Court extend the deadline for Defendant to respond to the Complaint until and
including October 28, 2019 and that the Court set this matter for settlement conference.
            Case 1:19-cv-06146-ER Document 28 Filed 08/28/19 Page 2 of 2
       8.       Invictus Hyperion does not object to the relief requested by this Motion.
       9.       This motion is made in good faith and not for purposes of delay.

       WHEREFORE, Defendant, Menlo Inc., respectfully moves that the Court extend the time
for Defendant to answer or otherwise respond to the Complaint until and including October 28,
2019.


Dated: August 28, 2019




RADICE LAW FIRM, P.C.
475 Wall Street
Princeton, NJ 08540
Telephone: (646) 245-8502
Facsimile: (609) 385-0745


                                           CERTIFICATE OF SERVICE

           I hereby certify that this document filed through the ECF system will be sent
   electronically to the registered participants as identified on the Notice of Electronic Filing
   (NEF) on August 28, 2019.


   /s/ John D. Radice




    Radice Law Firm, P.C. - 475 Wall Street, Princeton, NJ 08540 - Phone: (646) 245-8502 - jradice@radicelawfirm.com
